UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6906



ISAAC GRAY,

                                             Petitioner - Appellant,

          versus


MARYLAND PAROLE COMMISSION; COMMISSIONER OF
CORRECTIONS,

                                            Respondents - Appellees.




Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
02-837-CCB)


Submitted:    July 25, 2002                 Decided:   August 2, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Isaac Gray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Isaac Gray appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (1994) petition.               We have reviewed the

record and the district court’s opinion and find no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss on the reasoning of the district court.            Gray v. Maryland

Parole Comm’n, No. CA-02-837-CCB (D. Md. filed May 24, 2002 &

entered May 28, 2002).        We dispense with oral argument because the

facts    and   legal    contentions   are   adequately    presented     in   the

materials      before   the   court   and   argument    would   not    aid   the

decisional process.




                                                                      DISMISSED




                                       2